DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2018 and 01/09/2019 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19, 20, 23, and 29, 32, and 33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nippon (JP2011105117), hereafter “D1”. D1 discloses (see figure 5c) a method for securing a level crossing (12), wherein by means of a stationary control device (42) of a train control system (AT ACS),- vehicle data is received from a rail-borne vehicle (10) approaching the level crossing (12), which vehicle data comprises at least the current position and the current speed of the rail-borne vehicle (10) (see paragraph [0005]),- a switch-on point is determined on the basis of the received vehicle data and route data comprising at least the location of the level crossing, and- securing of the level crossing (12) is triggered when the switch-on point is reached (see paragraph [0005]); [claim 29] D1 discloses a stationary control device (42) for a train control system (AT ACS), wherein the stationary control device ( 42) is designed -	to receive vehicle data that comprises at least the current position and the current speed of a rail-borne vehicle from the rail-borne vehicle (10) approaching the level crossing (12) (see paragraph [0005]),
determining a switch-on point for the level crossing, taking into account the received vehicle data as well as route data comprising at least the location of the level crossing (12), and
-	initiating securing of the level crossing when the switch-on point is reached (see paragraph [0005]); [claims 19, 20, 23, and 32, and 33] DI discloses a method according to claim 1 (also see point 2.1.1 above) or a stationary control device according to claim 13 ( also see point 2.2.1 above), wherein:
-	a switch-on point in the form of a point in time is determined by the stationary control device ( 42) and the securing of the level crossing is triggered at the relevant point in time (see paragraph [0005], final sentence);
-	the securing of the level crossing is triggered by the transmission of a request to secure the level crossing by the stationary control device by means of communications technology to a signal box (43) connected to the level crossing, a securing signal is then transmitted from the signal box to a local control component of the level crossing, and securing of the level crossing is triggered by the local control component upon reception of the securing signal (see paragraph [0005], final two sentences);
-	the switch-on point is determined by the stationary control device, taking into further consideration a possible speed progression for a further approach of the rail-borne vehicle to the level crossing (see paragraph [0005], final sentence);
-	the stationary control device is designed to perform the method according to any one of claims 2 to 12 (see point 2.1.1 above and D 1, paragraph [0005]);
-	the stationary control device is a stationary control device of a train control system (AT ACS) having continuous communication between the rail-borne vehicle and the stationary control device (see paragraph
[0005]);
-	an arrangement having a stationary control device (42) according to claim 13 (see point 2.2.1 above) of a local control component for a level crossing (12) and having a signal box (43) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 20, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (JP2011105117), hereafter “D1” in view of Siemens (EP1022208), hereafter “D2”. D2 discloses a method for securing a level crossing, wherein -	a switch-on point in the form of a route point (Ep2Gl2, Ep2Gll) is determined by the stationary control device and the securing of the level crossing is initiated if the rail-borne vehicle has reached the point on the route according to the received vehicle data (see paragraph [0013]), the switch-on point is determined by the stationary control device taking into account a delay time during securing of the level crossing (see paragraph [0003]). The motivation to combine the references would have been to provide the optimum design criterion for securing the level crossing. 
Claims 23, 24, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (JP2011105117), hereafter “D1” in view of Siemens (DE102009019302), hereafter “D3”. D3 a method for securing a level crossing, wherein: -	the switch-on point is determined by the stationary control device ( 4) taking additional account of a possible speed progression (acceleration) for further approach of the rail-borne vehicle to the level crossing (see paragraphs [0021] and [0022]);
the possible speed progression for the further approach of the rail-borne vehicle to the level crossing is determined by the stationary control device ( 4) on the basis of acceleration curves that take into account the received vehicle data (see paragraphs [0021] and [0022]);
-	the reception of the vehicle data and the determination of the switch-on point are performed continuously (see paragraph [0022]).
Claims 21, 22, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (JP2011105117), hereafter “D1” in view of Siemens (DE102007022837), hereafter “D5”. D5 discloses a method for securing a level crossing, wherein: -	after successful securing of the level crossing (1 ), a confirmation signal is transmitted from the local control component to the signal box and thereupon a confirmation related to the successful securing of the level crossing is transmitted from the signal box to the stationary control device (LEU) (see paragraphs [0008] and
[0015]);
-	a travel permission extending beyond the level crossing is determined by the stationary control device (LEU) after receipt of the confirmation and is transmitted to the rail-borne vehicle as a replacement for a previous travel permission terminating at the level crossing (see drawing and [0015]);
-	a communications channel of the train control system is used for transmitting the vehicle data of the rail-borne vehicle received by the stationary control device (see paragraph [0013]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (JP2011105117), hereafter “D1” in view of Siemens (DE102013020523), hereafter “D6”. D6 discloses a monitoring method for rail vehicles, wherein a plausibility check of the position information is performed for secure determination of the position of the vehicle (see paragraphs [0013]-[0015]). It would be obvious to a person skilled in the art, particularly if the same result is to be achieved, namely .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON C SMITH whose telephone number is (571)270-5225.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/Jason C Smith/               Primary Examiner, Art Unit 3617